FILED
                             NOT FOR PUBLICATION                             FEB 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AURELIO SALDIVAR-TORRES,                         No. 14-70458

               Petitioner,                       Agency No. A014-577-244

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Aurelio Saldivar-Torres, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s February 19, 2014, order reinstating his

1987 order of deportation. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Saldivar-Torres contends that he is a citizen of the United States. We

conclude that the administrative record presents a genuine issue of material fact as

to whether Saldivar-Torres’ United States citizen father satisfied the physical

presence requirements necessary for Salvidar-Torres to acquire derivative

citizenship at birth. Accordingly, we transfer these proceedings to the United

States District Court for the federal district in which Saldivar-Torres has his

residence for a de novo hearing on Saldivar-Torres’ citizenship. See 8 U.S.C.

§ 1252(b)(5)(B); Ayala-Villanueva v. Holder, 572 F.3d 736, 738, 740 (9th Cir.

2009). As the most recent information in Saldivar-Torres’ file indicates that he

resides in the Central District of California, we transfer to that District Court. We

express no view as to the merits of Saldivar-Torres’ claim to United States

citizenship. We hold the petition for review in abeyance pending the District

Court’s decision.

      We take judicial notice of the certified administrative record of Saldivar-

Torres’ 2002 removal proceedings, filed in this case on July 25, 2014, by the

Executive Office for Immigration Review. See Dent v. Holder, 627 F.3d 365, 371

(9th Cir. 2010) (taking judicial notice of agency records).

      MATTER TRANSFERRED; PETITION FOR REVIEW HELD IN

ABEYANCE.


                                           2                                      14-70458